     Case 4:20-cv-02753 Document 1 Filed on 08/07/20 in TXSD Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

RENADO WYNCELER JAMES,                               §     CIVIL ACTION
                                                     §
                                Plaintiff,           §     No. 4:20-cv-2753
                                                     §
v.                                                   §     COMPLAINT
                                                     §
LVNV FUNDING LLC,                                    §     DEMAND FOR TRIAL BY JURY

                                Defendants.


      Plaintiff RENADO WYNCELER JAMES (“Plaintiff”) as and for his Complaint against

Defendant LVNV FUNDING LLC (“Defendant”) alleges and shows this Court the following:

                                     I.       INTRODUCTION

1.    Plaintiff is RENADO WYNCELER JAMES (hereinafter “Plaintiff” or “Mr. James”).

2.    Defendant is LVNV FUNDING LLC (hereinafter “Defendant”).

3.    This is a civil action for actual and statutory money damages, costs of this action, and

      attorney’s fees brought by Plaintiff RENADO WYNCELER JAMES, an individual and

      consumer, against Defendant LVNV FUNDING LLC, a debt collector, for violations of

      the Fair Debt Collection Practices Act, 15 U.S.C § 1692 et seq. (hereinafter “FDCPA”).

4.    The FDCPA prohibits debt collectors like Defendant from engaging in abusive, deceptive,

      and unfair practices.

                              II.     JURISDICTION AND VENUE

5.    This is a civil action to enforce liability created by the FDCPA.

6.    15 U.S.C. § 1692k(d) provides. “An action to enforce any liability created by this

      subchapter may be brought in any appropriate United States district court without regard


                                                 1
      Case 4:20-cv-02753 Document 1 Filed on 08/07/20 in TXSD Page 2 of 6




      to the amount in controversy, or in any other court of competent jurisdiction, within one

      year from the date on which the violation occurs.”

7.    Jurisdiction of this court arises under 15 U.S.C § 1692k(d).

8.    Jurisdiction of this court arises under 28 U.S.C § 1331.

9.    Defendant is an entity with the capacity to sue and be sued in its common name.

10.   Defendant does business within the State of Texas.

11.   Defendant does business within this judicial district.

12.   Defendant is subject to this court’s personal jurisdiction.

13.   Venue is proper in this judicial district.

14.   Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2).

                                        III.       PARTIES

15.   Plaintiff is a natural person.

16.   Plaintiff is allegedly obligated to pay a debt.

17.   Plaintiff is allegedly obligated to pay a debt to Defendant.

18.   The alleged debt that Plaintiff is allegedly obligated to pay to Defendant allegedly arose

      out of a transaction in which the money, property, insurance, or services that are the subject

      of the transaction was primarily for personal, family, or household purposes.

19.   Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

20.   The alleged debt that Plaintiff allegedly owes to Defendant, and that Defendant attempted

      to collect from Plaintiff, is a “debt” as the term is defined by 15 U.S.C. § 1692a(5).

21.   Defendant is a limited liability company.

22.   Defendant is authorized to do business in the State of Texas.

23.   Defendant’s Texas Taxpayer Number is 12026880273.

                                                   2
      Case 4:20-cv-02753 Document 1 Filed on 08/07/20 in TXSD Page 3 of 6




24.   Defendant’s Texas Secretary of State Registration Date is 09/12/2011.

25.   Defendant’s Texas Secretary of State File Number is 0801479310.

26.   Defendant’s Registered Agent Name is CSC-LAWYERS INCORPORATING SERVICE

      COMPANY.

27.   Defendant’s Registered Office Street Address is 211 E. 7th Street, Suite 620, Austin, TX

      78701.

28.   Defendant’s President is KEVIN BRANIGAN.

29.   Defendant’s Chief Financial Officer is RUSTY KENDALL.

30.   Defendant’s Corporate Officer is SCOTT SILVER.

31.   Defendant is a person that uses one or more instrumentalities of interstate commerce,

      including telephone or the mails in their business to collect defaulted consumer debt.

32.   Defendant regularly attempts to collect, directly or indirectly, debts owed or due or asserted

      to be owed or due another.

33.   Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

34.   Defendant also acts as a debt collector through its agents, employees, officers, and/or

      representatives.

                                        IV.     FACTS

35.   On or about June 8, 2020, Mr. James reviewed his consumer report on CreditKarma.com.

36.   On the consumer report, on June 8, 2020, Mr. James observed a tradeline by Defendant.

37.   Defendant furnished consumer reporting agencies a tradeline of $839 allegedly owed to

      Citibank NA The Home Depot by Plaintiff (“Alleged Debt”).

38.   On June 9, 2020, Plaintiff made a dispute the Alleged Debt with Defendant via telephone.

39.   On July 24, 2020 Plaintiff checked his consumer reports again on CreditKarma.com.

                                                3
      Case 4:20-cv-02753 Document 1 Filed on 08/07/20 in TXSD Page 4 of 6




40.   In reviewing his consumer reports, Plaintiff was very frustrated to find that Defendant

      failed to communicate to consumer reporting agencies that the Alleged Debt was disputed.

41.   As a result of Defendant publishing the above-described false, inaccurate, and incomplete

      information to consumer reporting agencies, Plaintiff’s personal and credit reputation has

      been severely damage and caused him severe humiliation, emotional distress, and mental

      anguish.

42.   Defendant has continued to report and rereport to consumer reporting agencies the Alleged

      Debt concerning Plaintiff on Plaintiff’s consumer reports to consumer reporting agencies

      every month or reporting cycle without noting the Alleged Debt as disputed.

43.   Credit reporting or consumer credit reporting by a debt collector such as Defendant

      constitutes an attempt to collect a debt. (See, e.g., Rivera v. Bank One, 145 F.R.D. 614, 623

      (D.P.R 1993) (a creditor’s report of a debt to a consumer reporting agency is a powerful

      tool, designed in part to wrench compliance with payment terms from its cardholder.”)).

44.   Defendant through its alleged conduct herein materially lowered Plaintiff’s credit score by

      failing to note the Alleged Debt as disputed when reporting it to consumer reporting

      agencies after Plaintiff disputed it.

45.   A debt reported without dispute results in a much lower credit score than a report of both

      and the dispute. (See Sanders v. Branch Bank and Trust Co. of VA, 526 F. 3d 142, 146-47

      (4th Cir. 2008).).

46.   Even though Defendant knew on June 9, 2020, that Plaintiff disputed the Alleged Debt,

      Defendant failed to thereafter communicate to consumer reporting agencies that the

      Alleged Debt was disputed, thus, in turn, violating the provisions of the FDCPA, including,

      but not limited to, 15 U.S.C. § 1692e(8).

                                                  4
      Case 4:20-cv-02753 Document 1 Filed on 08/07/20 in TXSD Page 5 of 6




                               V.     CLAIMS FOR RELIEF

                                          COUNT I

                        FAIR DEBT COLLECTION PRACTICES ACT

                                    (15 U.S.C. § 1692e(8))

47.   Plaintiff realleges and incorporates the allegations in paragraphs 1 through 46.

48.   Defendant violated the FDCPA.

49.   Defendant violated 15 U.S.C § 1692e(8) by failing to communicate to one or more

      consumer reporting agencies that Alleged Debt was disputed by Plaintiff.

50.   As a result of Defendant’s conduct and violation of the FDCPA, Plaintiff has suffered and

      continues to suffer damages, including lost opportunity to receive credit, damage to

      reputation, invasion of privacy, worry, fear, distress, frustration, embarrassment, and

      humiliation, all to his actual damages in an amount to be determined by the jury.

51.   As a result of the above violations of the FDCPA, Defendants is liable to Plaintiff under

      the FDCPA for actual damages, statutory damages, attorney’s fees, and litigation costs.

                  VI.     JURY DEMAND AND PRAYER FOR RELIEF

      WHEREFORE, Plaintiff RENADO WYNCELER JAMES demands a trial by jury and

requests that this Court enter judgment against Defendant LVNV FUNDING LLC for:

      a)     Actual damages in an amount to be determined under 15 U.S.C. § 1692k(a)(1);

      b)     Statutory damages of $1,000.00 (U.S.) under 15 U.S.C. § 1692k(a)(2)(A);

      c)     Costs of this action under 15 U.S.C. § 1692k(a)(3);

      d)     Reasonable attorney’s fees under 15 U.S.C. § 1692k(a)(3); and

      e)     Such other and further relief that this court deems just and proper.



                                               5
     Case 4:20-cv-02753 Document 1 Filed on 08/07/20 in TXSD Page 6 of 6




                                          Respectfully submitted,


Date: August 7, 2020                      ______________________________
                                          Brian L. Ponder, Esq.
                                          Attorney-in-Charge
                                          New York Bar #: 5102751
                                          Southern District of Texas Bar #: 2489894
                                          BRIAN PONDER LLP
                                          200 Park Avenue, Suite 1700
                                          New York, New York 10166
                                          Telephone: (646) 450-9461
                                          Facsimile: (646) 607-9238
                                          Email: brian@brianponder.com
                                          ATTORNEY FOR PLAINTIFF




                                      6
